On Motion for Rehearing.
Ostrander, C. J.
A motion for rehearing is presented by plaintiff and appellant, based upon two grounds, (1) that the court misapprehended the facts, or “was misinformed or mistook certain essential facts in said cause,” (2) the court erred in drawing the conclusion it did from the facts, as it is against the clear preponderance of the testimony. As to the first of these it is pointed out that in the opinion, in giving a brief résumé of the facts and after stating that there was instituted, after foreclosure of the mortgage and after the time for redemption had expired, a proceeding to get possession of the premises, which the owner defended, it is further stated, inadvertently or otherwise:
“It is said that the owner of the land, upon advice of counsel, relied upon Johnson v. Johnson, Walk. Ch. 331, and therefore did not redeem from the sale upon the foreclosure,”
■ — there being nothing in the record to support the statement.
There was contained in the brief for appellant the following statement:
“Plaintiff Roff acting under the advice of counsel relied upon his legal defense as set forth in Johnson *394v. Johnson, Walk. Ch. 331, and appealed said case to the Supreme Court, and after having obtained a decision there as handed down in the case of McCrerry v. Roff, 189 Mich. 558, the plaintiff has filed this suit in equity, acting upon the suggestion in said case, which was as follows: ‘If there were such deceit as equitably would still authorize redemption by Roff, his application therefor must be to a court of equity.’ ”
“This statement,” counsel say, “by no means says that Roff, upon the advice of counsel, relied upon said decision and for that reason failed to redeem.”
Counsel are right and the sentence in the opinion which is objected to ought to have been omitted because it does not appear that the failure to redeem from the foreclosure sale was influenced either by advice of counsel or by. the decision in Johnson v. Johnson, supra.
But the sentence in the opinion, a part of an attempted recital of facts, is wholly immaterial to the conclusion arrived at. Omitted, as it should have been, the case considered is not at all affected, as a reading of the opinion will discover. The essence of the conclusion is found in the words:
“I have given the testimony taken in this case and the briefs filed for the respective parties careful consideration; and as the result thereof I am fully convinced that the plaintiff has not established the facts which he claims would entitle him to the relief first sought in the bill of complaint. On the contrary,”
To this we adhere. The correction indicated is made by what is here said.
The rehearing is ¡denied.
Bird, Moore, S.teere, Brooke, Fellows, Stone, and Kuhn, JJ., concurred.